UNPUBLISHED ORDER
                              Not to be cited per Circuit Rule 53


                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                    Submitted April 14, 2006
                                     Decided April 19, 2006


                                           Before

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge



UNITED STATES OF AMERICA,                                   Appeal from the United States
      Plaintiff-Appellee,                                   District Court for the Northern
                                                            District of Illinois, Eastern
No.   05-4095                       v.                      Division.

MARIO SALGADO,                                              No. 05 CR 139
      Defendant-Appellant.                                  Milton I. Shadur, Judge.




                                            Order

       The principal issue presented by this appeal has been resolved recently by United States
v. Martinez-Martinez, No. 05-2713 (7th Cir. Mar. 23, 2006), and United States v. Galicia-
Cardenas, No. 05-3093 (7th Cir. Mar. 24, 2006). The defendant's double-counting argument is
incompatible with United States v. Jiminez, 897 F.2d 286 (7th Cir. 1990). On the authority of
those decisions, the judgment is affirmed.